DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed December 4, 2020, with respect to the rejection(s) of claim(s) 12-32 in view of Ding have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ding (PGPub 2015/0328841) in view of Elsey (WO2013177620).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide adequate support for “a supporting unit having a spherical body” as the specification does not describe and the drawings do not show a spherical body associated 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a spherical body” as a part of a supporting unit in Lines 3, 12, and 13 and “a spherical body” as part of a coupling unit in Line 20. It is unclear whether these limitations refer to the same spherical body or different spherical bodies. For examination purposes, it will be assumed that “a spherical body” as part of a supporting unit was intended to reference slot 7a.
Claim 12, Line 21 recites the limitation “said spherical body.”  There is insufficient antecedent basis for this limitation in the claim as “a spherical body” has been previously recited as a part of a supporting unit in Lines 3, 12, and 13 and as part of a coupling unit in Line 20.  For examination purposes, the claim will be interpreted as “said spherical body of said coupling unit.”
Further, Claims 13-32 as dependent on Claim 12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependence on Claim 12.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitations include:
‘moving means’ in Claim 12 which will be interpreted as the servo motor described in the specification (Pg. 5, Ln 29-30) and equivalents thereof.
‘control means’ in Claim 12, 15, 18, 22-23, and 27 which will be interpreted as the screw described in the specification (Pg. 13, Ln 10-11) and equivalents thereof.
‘stop means’ in Claim 13 which will be interpreted as the stop body which is maintained in contact with the spherical body through the action of elastic means described in the specification (Pg. 10, Ln 17-19) and equivalents thereof.
‘elastic means’ in Claim 14 which will be interpreted as the spring shown at element 29 in Fig. 2a and equivalents thereof.
‘release means’ in Claim 14 which will be interpreted as the level described in the specification (Pg. 10, Ln 28) and equivalents thereof.
‘forcing means’ in Claim 17 which will be interpreted as the elastic means interposed between the hollow body and the guide body or the dead load of the modelling plate as described in the specification (Pg. 12, Ln 23-28) and equivalents thereof.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
‘clamping means’ in Claim 12 which will be interpreted as “a hollow body which defines said housing, said hollow body being deformable so that it can be pressed around said spherical body” as the claim limitations recite sufficient structure to perform the recited function.
‘stop means’ in Claim 14 which will be interpreted as “a stop body maintained in contact with said spherical body through the action of elastic means” as the claim limitations recite sufficient structure to perform the recited function.
‘control means” in Claim 19 which will be interpreted as “a screw which connects said two jaws with each other” as the claim limitations recite sufficient structure to perform the recited function.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 12-13, 15-18, 22, 24, and 26-27 re rejected under 35 U.S.C. 103 as being unpatentable over Ding (PGPub 2015/0328841) in view of Elsey (WO2013177620).
Regarding Claim 12, Ding teaches a stereolithography machine (Abstract) comprising:
a tank (Fig. 1- container 4) suited to contain a light sensitive resin ([0019]- light curable liquid) and provided with a bottom (Fig. 1- base 41);
a supporting unit (Fig. 1- height adjusting arm 31) associated with moving means (Fig. 4- height adjusting unit 32) suited to move said supporting unit according to a direction of movement which is orthogonal to said bottom [0020];
a modelling plate (Fig. 1- platform 53) provided with a modelling surface which faces said bottom in order to support a three-dimensional object (Fig. 1- bottom of platform 53);
a coupling unit suited to connect said modelling plate to said supporting unit (Fig. 1- arm 61 and universal joint 52), configured to allow said modelling plate to translate with respect to said supporting unit, according to said direction of movement, between a first linear position, in which said modeling plate is further away from said supporting unit, and a second linear position, in which said modeling plate is nearer to said supporting unit ([0020]- height adjusting unit slides up and down height adjusting arm to adjust the position of the platform), and to allow said modelling plate to rotate with respect to said supporting unit, according to at least one rotation axis which is perpendicular to said direction of movement, between a first angular position, in which said modelling surface is orthogonal to said direction of movement, and a second angular position, in which said modelling surface is rotated with respect to said first angular position ([0026]- discussing the multi-degree-of freedom of the coupling 
releasable clamping means (Fig. 4- clamping mechanism 6); characterized in that said clamping means comprises: a hollow body (Fig. 4- area bound by first and second arm members 611 and 612) which defines said housing (Fig. 4- first and second arm member 611 and 612), said hollow body being deformable so that it can be pressed around said spherical body [0022]; and
control means (Fig. 4- electromagnetic unit 62) suited to be operated to press said hollow body around said spherical body in such a way as to make said modelling plate and said supporting unit integral with each other in such a way as to prevent said translation and said rotation [0022].
Ding does not appear to explicitly teach the supporting unit having a slot wherein the coupling unit is configured to allow said modelling plate to translate with respect to said slot of said supporting unit, according to said direction of movement, between a first linear position, in which said modeling plate is further away from said slot of said supporting unit, and a second linear position, in which said modeling plate is nearer to said slot of said supporting unit.
Elsey teaches an alternative stereolithography device (Abstract) wherein the supporting unit ([0081]; Fig. 17- bracket 6 and actuator 4) has a slot (Page 17, Lines 1-11; Fig. 17- cylindrical hole in bracket 6) and the coupling unit (Page 17, Lines 1-11; Fig. 17- joints 80 and 81 attaching fabrication platform 23 to bracket 6) is configured to allow said modelling plate to translate with respect to said slot of said supporting unit, according to said direction of movement, between a first linear position, in which said modeling plate is further away from said slot of said supporting unit, and a second linear position, in which said modeling plate is nearer to said slot of said supporting unit (Page 17, Lines 12-21- joint 81 permits movement of platform 23 in a z-direction) in order to allow the platform to be aligned to the frame of the device (Page 17, Lines 12-21).  It would have been obvious to one of ordinary skill in 
Regarding Claim 13, Ding further teaches said coupling unit comprises releasable stop means suited to be operated to lock said modelling plate in said second angular position ([0022]- electromagnetic unit 62 locks first and second arm member 611 and 612 around universal joint 51 when engaged).
Regarding Claims 15 and 22, Ding further teaches said hollow body comprises two half-bodies mutually facing each other and removably associated with each other (Fig. 4- first and second arm member 611 and 612), said control means being suited to be operated to vary the mutual distance between said half-bodies (Figs. 4 and 5- engagement of electromagnetic unit 62 moves first and second arm members).
Regarding Claims 16, 24, and 26, Ding further teaches said hollow body is slidingly associated with said supporting unit (Fig. 4- height adjusting unit 32 is coupled to mechanism 6 and slides up and down height adjusting arm 31) according to said direction of movement through a guide body (Fig. 4- height adjustment unit 32 guides up and down height adjusting arm 31).
Regarding Claim 17, Ding further teaches forcing means suited to force said modelling plate in said first linear position (Fig. 1- the mass of the platform naturally holds the platform horizontally; [0026]- With the multi-degree-of-freedom motion of the combination of the coupling shaft and the universal joint, the forming platform may seamlessly abut against the base wall of the container).
Regarding Claim 18 and 27, Ding further teaches said guide body (Fig. 4- height adjustment unit 32) comprises two jaws between which said hollow body is interposed (Fig. 4- first and second arm .
Claims 14, 21, 23, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (PGPub 2015/0328841) in view of Elsey (WO2013177620) and Pearce (PGPub 2008/0181782).
Regarding Claim 14, Ding further teaches said stop means comprise a stop body (Fig. 4- first and second arm member 611 and 612) maintained in contact with said spherical body through the action of elastic means (Fig. 5- resilient member 63), and 
release means being provided which are suited to be operated to release said stop body from said recess (Fig. 4- when electromagnetic unit 62 is engaged, the arms release the universal joint).
Ding does not appear to explicitly teach said spherical body being provided with a recess suited to house said stop body which snaps into it when said modelling plate is arranged in said second angular position.  Pearce teaches an alternative universal ball joint (Abstract) wherein the ball is ridged [0012] in order to provide a better fit between the ball joint and holding flange [0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the universal joint of Ding to include a ridged ball as taught by Pearce with reasonable expectation of success to provide a better fit between the ball joint and holding flange [0019].
Regarding Claims 21, 28, and 29, Ding does not appear to explicitly teach the cross section of said spherical body according to a reference plane passing through said rotation axis has a flattened shape, said hollow body and/or said guide body being provided with an opening whose shape matches said flattened cross section, configured so as to prevent the extraction of said spherical body from said hollow body and/or from said guide body when said modelling plate is arranged in said first angular position and to allow said extraction when said modelling plate is arranged in a position different from said first angular position and preferably coinciding with said second angular position.  The spherical 
Regarding Claim 23, Ding further teaches said hollow body comprises two half-bodies mutually facing each other and removably associated with each other (Fig. 4- first and second arm member 611 and 612), said control means being suited to be operated to vary the mutual distance between said half-bodies (Figs. 4 and 5- engagement of electromagnetic unit 62 moves first and second arm members).
Regarding Claim 25, Ding further teaches said hollow body is slidingly associated with said supporting unit (Fig. 4- height adjusting unit 32 is coupled to mechanism 6 and slides up and down height adjusting arm 31) according to said direction of movement through a guide body (Fig. 4- height adjustment unit guides up and down height adjusting arm).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PGPub 2015/0328841) in view of Elsey (WO2013177620) and Kearney et al (WO2005033524).
Regarding Claim 19, Ding does not appear to teach said control means comprise a screw which connects said two jaws with each other in such a way that the rotation of said screw in a first direction . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PGPub 2015/0328841) in view of Elsey (WO2013177620), Kearney et al (WO2005033524) and Bollinger (US Pat. 3279518).
Regarding Claim 20, Ding and Kearney do not appear to explicitly teach said screw is constrained to said spherical body and/or to said housing according to at least one sense of said direction of movement, and in that each one of said jaws is provided with a corresponding through slot having an elongated shape that follows said direction of movement and slidingly housing a corresponding end of said screw according to said direction of movement, a first end of said screw and the corresponding first through slot being configured to prevent the rotation of said screw when said first end is arranged in a first position along said first through slot, corresponding to the condition in which said modelling plate is in said first linear position, and to allow said rotation when said first end is arranged in a second position along said first through slot, corresponding to the condition in which said modelling plate is in said second linear position.  Bollinger teaches using a keyhole slot and square shank (Col 1, Ln 67- Col 2, Ln 4) to provide a tight connection between the keyhole slot and square shank and prevent rotation of the square shank (Col 2, Ln 2-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ding and Kearney to include a keyhole slot in the jaw and square shank screw end as taught by Bollinger with reasonable expectation of success to provide a tight connection between the keyhole slot and square shank and prevent .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PGPub 2015/0328841) in view of Elsey (WO2013177620), Kearney et al (WO2005033524) and Pearce (PGPub 2008/0181782).
Regarding Claim 30, Ding and Kearney do not appear to explicitly teach the cross section of said spherical body according to a reference plane passing through said rotation axis has a flattened shape, said hollow body and/or said guide body being provided with an opening whose shape matches said flattened cross section, configured so as to prevent the extraction of said spherical body from said hollow body and/or from said guide body when said modelling plate is arranged in said first angular position and to allow said extraction when said modelling plate is arranged in a position different from said first angular position and preferably coinciding with said second angular position.  The spherical body (ball joint 31) of Pearce has a flattened shape (See Fig. 2) and the hollow/guide body (ball holding flange 23) has an opening corresponding to the shape of the spherical body (See Fig. 1- C-shaped ball holding flange 23) configured to prevent the extraction of said spherical body from said hollow body and/or from said guide body when said modelling plate is arranged in said first angular position and to allow said extraction when said modelling plate is arranged in a position different from said first angular position and preferably coinciding with said second angular position (See Fig. 1 wherein ball joint 31 is removable though opening in C-shaped flange 23 and Fig. 3 wherein ball joint 31 seats within C-shaped flange 23) to mount the ball joint [0019] and allow passage of a downrod therethrough [0011].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ding and Kearney to include a flattened ball joint and a hollow/guide body with an opening corresponding to the ball joint as taught by Pearce with reasonable .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (PGPub 2015/0328841) in view of Elsey (WO2013177620), Kearney et al (WO2005033524), Bollinger (US Pat. 3279518) and Pearce (PGPub 2008/0181782).
Regarding Claim 31, Ding, Kearney, and Bollinger do not appear to explicitly teach the cross section of said spherical body according to a reference plane passing through said rotation axis has a flattened shape, said hollow body and/or said guide body being provided with an opening whose shape matches said flattened cross section, configured so as to prevent the extraction of said spherical body from said hollow body and/or from said guide body when said modelling plate is arranged in said first angular position and to allow said extraction when said modelling plate is arranged in a position different from said first angular position and preferably coinciding with said second angular position.  The spherical body (ball joint 31) of Pearce has a flattened shape (See Fig. 2) and the hollow/guide body (ball holding flange 23) has an opening corresponding to the shape of the spherical body (See Fig. 1- C-shaped ball holding flange 23) configured to prevent the extraction of said spherical body from said hollow body and/or from said guide body when said modelling plate is arranged in said first angular position and to allow said extraction when said modelling plate is arranged in a position different from said first angular position and preferably coinciding with said second angular position (See Fig. 1 wherein ball joint 31 is removable though opening in C-shaped flange 23 and Fig. 3 wherein ball joint 31 seats within C-shaped flange 23) to mount the ball joint [0019] and allow passage of a downrod therethrough [0011].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ding, Kearney, and Bollinger to include a flattened ball joint and a hollow/guide body with an opening corresponding to the ball joint as taught by Pearce .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.K./Examiner, Art Unit 1748  

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
3/2/21